CINCINNATI FINANCIAL CORPORATION

RESTRICTED STOCK UNIT AGREEMENT

PERFORMANCE-BASED




Jacob F. Scherer, Jr.

6200 South Gilmore Rd

Fairfield, OH  45014-5141




As of February 18, 2008, the Fair Market Value of the maximum number of shares
underlying this award was $108,259.20.

CINCINNATI FINANCIAL CORPORATION (the Company) hereby grants to the associate
identified below (the Participant) a Restricted Stock Unit Award (the Award)
under the Company's 2006 Stock Compensation Plan (the Plan) with respect to the
number of Restricted Stock Units (the Units) specified under Part I. Award
Information below, all in accordance with and subject to the provisions set
forth in Part II -- Terms and Conditions.

PART I.  AWARD INFORMATION:

Participant Name: Jacob F. Scherer, Jr.

Maximum Number of Units Awarded: 2,880

Award Date: February 18, 2008

Definitions:

“Determination Date” means March 1, 2011.

“Base Period” means the year ended December 31, 2007.

“Measurement Period” means the three years ended December 31, 2010.

“Operating Income” means operating income as such term is commonly used by the
Company but excluding the effects of capital gains and losses, accounting
changes, losses attributable to catastrophes that are assigned catastrophe
numbers by PCS and any favorable development on prior accident years in excess
of 2.5% of property casualty earned premiums.

“Performance Measure” means the Company’s Operating Income for the entire
Measurement Period expressed as a percentage of the Company’s Operating Income
for the Base Period.




Vesting Criteria:  The Units granted in the Award will vest and the number of
shares indicated below will be issued on the Determination Date if the specified
Performance Measure has been achieved.







Number of Shares

To Be Issued Upon Achievement of

Performance Measure of ….

-0-

less than  285%

   1,920 *

285%

   2,400 *

300%

2,880

315%




* Number of Shares to be issued for performance between specified Performance
Measures shall be pro-rated.




Beneficiary Designation (Optional -- see Part II, Section 8):
                                                                              

THIS AWARD IS SUBJECT TO FORFEITURE AS PROVIDED IN THIS RESTRICTED STOCK UNIT
AGREEMENT AND THE PLAN.

By accepting this Award, the Participant acknowledges the receipt of a copy of
this Restricted Stock Unit Agreement (including Part II -- Terms and Conditions)
and a copy of the Prospectus and agrees to be bound by all the terms and
provisions contained in them and in the Plan.

IN WITNESS WHEREOF, this Restricted Stock Unit Agreement has been duly executed
as of the Award Date specified above.

CINCINNATI FINANCIAL CORPORATION







By:   /s/ John J. Schiff, Jr.

        Chairman & CEO

ACCEPTED:




/s/ Jacob F. Scherer, Jr.                

Jacob F. Scherer, Jr.





--------------------------------------------------------------------------------







PART II.  TERMS AND CONDITIONS




1.

Restricted Stock Units. Each Unit represents a hypothetical share of the
Company's Common Stock (the Shares), and each Unit will at all times be equal in
value to one Share. The Units will be credited to the Participant in an account
established for the Participant and maintained by the Company's Shareholder
Services Department. If and when Units vest as provided below, Shares in an
amount equal to the number of vested Units will automatically be issued to the
Participant on the Determination Date and will  be evidenced by a stock
certificate or a book entry account maintained by Shareholder Services.

2.

Restrictions. Subject to Sections 3 and 4 below, the restrictions on the Units
specified in Part I -- Award Information (the Award Information) shall lapse and
such Units shall vest as set forth in the Award Information, provided that: (a)
the specified Performance Measure has been achieved; and (b) the Participant
remains an employee of the Company (or a subsidiary of the Company) during the
entire period commencing on the Award Date set forth in the Award Information
and ending on the last day of the Measurement Period (the Restriction Period).
Upon vesting, one Share shall be issued with respect to each vested Unit

3.

Participant Death, Disability or Retirement During Restriction Period. In the
event of the termination of the Participant’s employment with the Company (and
with all subsidiaries of the Company) during the Restriction Period due to (a)
death or Disability, the achievement of the Performance Measure is waived, all
restrictions on the Units shall lapse,  and all of the Units shall become fully
vested on the date of death or Disability, or (b) the Participant reaching
eligibility for Normal Retirement, restriction 2(b) concerning continuous
employment during the Restriction Period is waived and shall lapse and the Units
shall remain subject to all other vesting requirements and restrictions
including the Performance Measure and the Determination Date.  Upon vesting, one
Share shall be issued with respect to each such vested Unit on the Determination
Date.

4.

Other Termination of Employment During Restriction Period.  If the Participant's
employment with the Company (and with all subsidiaries of the Company) is
terminated for any reason other than death, Disability or Normal Retirement
during the Restriction Period, the Participant shall forfeit all rights to any
unvested Units (and to the related Shares). Notwithstanding the foregoing, the
Compensation Committee of the Board of Directors of the Company may, in its sole
discretion, waive the restrictions on, and the vesting requirements for, the
Units.

5.

Shareholder Rights.  The Participant shall not have the right to vote any Shares
or to receive any cash dividends payable with respect to any Shares, or
otherwise have any rights as a shareholder with respect to any Shares, unless
and until the Shares have actually been issued to the Participant hereunder upon
the vesting of Units as provided in this Agreement.

6.

Transfer Restrictions. This Award and the Units (until they vest pursuant to the
terms hereof and Shares are issued with respect thereto) are non-transferable
and may not be assigned, hypothecated or otherwise pledged, except by will or
the laws of descent and distribution, and shall not be subject to execution,
attachment or similar process. Upon any attempt to effect any such disposition,
or upon the levy of any such process, the Award shall immediately become null
and void and the Units shall be forfeited.  

7.

Withholding Taxes. The Company is authorized to satisfy the actual minimum
statutory withholding taxes arising from the vesting of this Award, by deducting
the number of Shares having an aggregate value equal to the amount of
withholding taxes due from the total number of Shares that would otherwise be
issuable upon any Units vesting or otherwise becoming subject to current
taxation. Shares deducted from this Award in satisfaction of actual minimum
withholding tax requirements shall be valued at the Fair Market Value of the
Shares on the date as of which the amount giving rise to the withholding
requirement first became includible in the gross income of the Participant under
applicable tax laws.

8.

Death of Participant. If any of the Units shall vest upon the death of the
Participant, the Shares issued as a result of such vesting shall be registered
in the name of the estate of the Participant except that, if the Participant has
designated a beneficiary where indicated in the Award Information, the Shares
shall be registered in the name of the designated beneficiary.





--------------------------------------------------------------------------------




9.

Other Terms and Provisions. The terms and provisions of the Plan (a copy of
which will be furnished to the Participant upon written request) are
incorporated herein by reference. To the extent any provision of this Award is
inconsistent or in conflict with any term or provision of the Plan, the Plan
shall govern. For purposes of this Agreement, (a) the term “Disability” means
permanent and total disability as determined under procedures established by the
Company from time to time, and (b) the term “Normal Retirement” means retirement
from active employment with at least 35 years of continuous service with the
Company or its subsidiaries or otherwise under a retirement plan of the Company
or any subsidiary or under an employment contract with any of them on or after
the date specified as the normal retirement age in the pension plan or
employment contract, if any, under which the Participant is at that time
accruing retirement benefits for his or her current service (or, in the absence
of a specified normal retirement age, the age at which retirement benefits under
such plan or contract become payable without reduction for early commencement
and without any requirement of a particular period of prior service). In any
case in which (i) the meaning of Normal Retirement is uncertain under the
definition contained in the prior sentence or (ii) a termination of employment
at or after age 65 would not otherwise constitute Normal Retirement, a
termination of the Participant's employment shall be treated as a Normal
Retirement under such circumstances as the Committee, in its sole discretion,
deems equivalent to retirement.  In any case in which the existence of a
Disability is uncertain under the applicable definition and procedures
hereunder, a final and binding determination shall be made by the Committee in
its sole discretion.






